MEMORANDUM OPINION
                                       No. 04-10-00337-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF R.R.,
                      as a Mentally Challenged Person

                        From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2010-MH-0921
                        Honorable Polly Jackson Spencer, Judge Presiding

Opinion by:      Catherine Stone, Chief Justice

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: September 15, 2010

AFFIRMED

           This is an accelerated appeal of a trial court’s order compelling psychoactive

medications. Appellant’s court-appointed attorney filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967). See In re L.E.H., 228 S.W.3d 219, 220 (Tex. App.—San

Antonio 2007, no pet.) (applying Anders procedure in appeal from court-ordered mental health

commitment). Counsel concludes the appeal has no merit. Counsel provided R.R. with a copy of

the brief and informed him of his right to review the record and file his own brief; however, R.R.

did not file a pro se brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996, no

pet.).
                                                                                 04-10-00337-CV


       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit.   The order of the trial court is affirmed, and appellate counsel's motion to

withdraw is granted. Nichols v. State, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n. 1.

                                                Catherine Stone, Chief Justice




                                              -2-